                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    CHARLES BURDSALL,                              :
                                                   :
                        Plaintiff,                 :
                                                   :         CIVIL ACTION
                  v.                               :
                                                   :         NO. 18-3188
                                                   :
    WEST WHITELAND TOWNSHIP, et al.,               :
                                                   :
                        Defendants.                :

                                           ORDER

                AND NOW, this __28th______ day of May, 2019, upon consideration of

Defendants West Whiteland Township and West Whiteland Township Police Department’s

Motion to Dismiss Plaintiff’s Complaint (“Motion”) (Doc. 6), and Plaintiff’s Response (Doc. 19)

thereto, IT IS HEREBY ORDERED AND DECREED that Defendants’ Motion is

GRANTED as follows 1:

            1. Count I against West Whiteland Police Department is DISMISSED WITH

                PREJUDICE;

            2. Count I against West Whiteland Township is DISMISSED WITHOUT

                PREJUDICE;

            3. Count II against West Whiteland Police Department and West Whiteland

                Township is DISMISSED WITH PREJUDICE;

            4. Count III against West Whiteland Police Department and West Whiteland

                Township is DISMISSED WITH PREJUDICE;




1
    This Order accompanies the Court’s Memorandum Opinion dated May _28___, 2019.
                                               1
5. Count IV against West Whiteland Police Department and West Whiteland

   Township is DISMISSED WITH PREJUDICE;

6. Within twenty-one (21) days of the date of this Order, Plaintiff shall file an

   amended complaint properly setting forth the factual basis for his Section 1983

   claims—Count I—against Defendant West Whiteland Township;

7. Defendant Bulldog Rod & Custom, LLC’s Motion to Dismiss Plaintiff’s

   Complaint (Doc. 4) is DENIED AS MOOT in light of Plaintiff being granted

   leave to file an amended complaint;

8. Defendant Leah M. Cesanek’s Motion to Dismiss Plaintiff’s Complaint (Doc. 13)

   is DENIED AS MOOT in light of Plaintiff being granted leave to file an

   amended complaint; and

9. Defendant Leah M. Cesanek’s Motion for Leave to File Reply Brief (Doc. 15) is

   DENIED AS MOOT in light of Plaintiff being granted leave to file an amended

   complaint.

                                                 BY THE COURT:

                                                 /s/ Petrese B. Tucker

                                                 ____________________________
                                                 Hon. Petrese B. Tucker, U.S.D.J.




                                     2
